UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54014 VistaGen Therapeutics, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5093315 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 343 Allerton Avenue South San Francisco, CA 94080 (Address of principal executive offices including zip code) (650) 577-3600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-Accelerated filer [ ] Smaller reporting company [X] (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 13, 2015,1,748,399 shares of the registrant’s common stock, $0.001 par value, were issued and outstanding. VistaGen Therapeutics, Inc. Quarterly Report on Form 10-Q for the Quarter Ended September 30, 2015 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at September 30, 2015 and March31, 2015 1 CondensedConsolidated Statements of Operationsand Comprehensive Loss for the three and six months ended September 30, 2015 and 2014 2 Condensed Consolidated Statements of Cash Flows for the six months ended September 30, 2015 and 2014 3 Notes to the Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 4. Controls and Procedures 37 PART II. OTHER INFORMATION Item 1.Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 70 Item 3.Defaults Upon Senior Secured Securities 70 Item6.Exhibits 71 SIGNATURES 72 i Table of Contents PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) VISTAGEN THERAPEUTICS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in Dollars, except share amounts) September 30, March31, (Unaudited) (Note 2) ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Property and equipment, net Security deposits and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Current maturities of senior secured convertible promissory notes and accrued interest - Current portion of notes payable, net of discount of $0 at September 30, 2015 and $474,500 at March 31, 2015, and accrued interest Current portion of notes payable to related parties, net of discount of $0 at September 30, 2015 and $54,500 at March 31, 2015, and accrued interest - Convertible promissory notes and accrued interest, net of discount of $0 at September 30, 2015 and $180,000 at March 31, 2015, respectively - Capital lease obligations Total current liabilities Non-current liabilities: Senior secured convertible promissory notes and accrued interest - Notes payable Warrant liability - Accrued dividends on Series B Preferred Stock - Deferred rent liability Capital lease obligations Total non-current liabilities Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, $0.001 par value; 10,000,000 shares authorized at September 30, 2015 and March 31, 2015: Series A Preferred, 500,000 shares authorized and outstanding at September 30, 2015 and March 31, 2015 Series B Preferred, 4,000,000 shares and no shares authorized at September 30, 2015 and March 31, 2015, respectively; 3,426,523 shares and no shares issued and outstanding at September 30, 2015 and March 31, 2015, respectively - Common stock, $0.001 par value; 30,000,000 shares and 10,000,000 shares authorized at September 30, 2015 and March 31, 2015, respectively; 1,868,808 shares and 1,677,110 shares issued at September 30, 2015 and March 31, 2015 respectively Additional paid-in capital Treasury stock, at cost, 135,665 shares of common stock held at September 30, 2015 and March 31, 2015, respectively ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to Condensed Consolidated Financial Statements. -1- Table of Contents VISTAGEN THERAPEUTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (Amounts in dollars, except share amounts) Three Months Ended Six Months Ended September 30, September 30, Operating expenses: Research and development $ $ General and administrative Total operating expenses Loss from operations ) Other expenses, net: Interest expense, net ) Change in warrant liability - ) ) Loss on extinguishment of debt ) Loss before income taxes ) Income taxes - - ) ) Net loss and comprehensive loss $ ) $ ) $ ) $ ) Accrued dividends on Series B Preferred stock ) - ) - Deemed dividend on Series B Preferred Units ) - ) - Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Basic net loss attributable to common stockholders per common share $ ) $ ) $ ) $ ) Diluted net loss attributable to common stockholders per common share $ ) $ ) $ ) $ ) Weighted average shares used in computing: Basic net loss attributable to common stockholders per common share Diluted net loss attributable to common stockholders per common share See accompanying notes to Condensed Consolidated Financial Statements. -2- Table of Contents VISTAGEN THERAPEUTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Amounts in Dollars) Six Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of discounts on convertible and promissory notes Change in warrant liability Stock-based compensation Expense related to modification of warrants - Non-cash rent expense ) ) Interest income on note receivable for stock purchase - Fair value of common stock granted for services Fair value of Series B Preferred stock granted for services - Fair value of warrants granted for services and interest - Foreign currency transaction gain ) ) Loss on extinguishment of debt Changes in operating assets and liabilities: Prepaid expenses and other current assets ) Accounts payable and accrued expenses, including accrued interest ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of equipment, net - - Net cash used in investing activities - - Cash flows from financing activities: Net proceeds from issuance of common stock and warrants, including Units Net proceeds from issuance of Series B Preferred Units - Repayment of capital lease obligations ) ) Repayment of notes ) ) Net cash provided by financing activities Net increase in cash and cash equivalents - Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $
